MILLS, Judge.
Defendant-appellant was charged with aggravated assault and convicted of assault and battery. Defendant requested the trial court to give standard jury instruction 2.05 (aggravated assault) but the trial court refused. Instead, the trial court gave its own instruction on aggravated assault from which it omitted the element of “well founded fear of violence being done”.
The trial court erred in refusing to give the requested standard instruction. White v. State, 299 So.2d 143 (Fla.App. 1974). However, as the defendant was found guilty of the lesser included offense of assault and battery, the error was harmless, Section 924.33, Florida Statutes.
The other point on appeal has been considered but is found to be without merit.
Affirmed.
BOYER, Acting C. J., and McCORD, J., concur.